                   Case 2:20-cv-00680-RAJ Document 25 Filed 05/12/20 Page 1 of 3




 1                                                       THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   TOMMY BROWN, on his own behalf and               No. 2:20-cv-00680-RAJ
     on behalf of other similarly situated
10   persons,                                         DEFENDANTS NATIONAL COLLEGIATE
                                                      STUDENT LOAN TRUSTS’ CORPORATE
11                          Plaintiff,                DISCLOSURE STATEMENT
12            v.
13   TRANSWORLD SYSTEMS, INC., et al.,
14                          Defendants.
15
              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of
16

17   record for defendants National Collegiate Student Loan Trust 2004-1; National Collegiate Student

18   Loan Trust 2004-2; National Collegiate Student Loan Trust 2005-1; National Collegiate Student
19   Loan Trust 2005-2; National Collegiate Student Loan Trust 2005-3; National Collegiate Student
20
     Loan Trust 2006-1; National Collegiate Student Loan Trust 2006-2; National Collegiate Student
21
     Loan Trust 2007-1; National Collegiate Student Loan Trust 2007-2; (the “NCSLTs”) hereby
22
     advises the court that each NCSLT is a Delaware Statutory Trust, 12 Del. C. § 3801, et seq. The
23
     NCSLTs have no parent corporation and no publicly held corporation owns 10% or more of its
24

25   stock.

26

                                                                              Perkins Coie LLP
      DEFENDANTS NATIONAL COLLEGIATE STUDENT                            1201 Third Avenue, Suite 4900
      LOAN TRUSTS’ CORPORATE DISCLOSURE                                   Seattle, WA 98101-3099
      STATEMENT (No. 2:20-cv-00680-RAJ) –1                                  Phone: 206.359.8000
     148189141.1                                                             Fax: 206.359.9000
                   Case 2:20-cv-00680-RAJ Document 25 Filed 05/12/20 Page 2 of 3




 1            The undersigned counsel was retained to represent the NCSLTs by U.S. Bank National
 2   Association, in its capacity as Successor Special Servicer, and hereby advises the court that U.S.
 3   Bank National Association is a wholly owned subsidiary of U.S. Bancorp, a publicly held
 4   company. Berkshire Hathaway Inc., together with certain of its affiliates, owns over 10% of
 5   U.S. Bancorp’s outstanding common stock.
 6
     DATED: May 12, 2020                              By: s/ Kristine E. Kruger
 7
                                                      By: s/ Thomas N. Abbott
 8                                                    Kristine E. Kruger #44612
                                                      Thomas N. Abbott #53024
 9                                                    Perkins Coie LLP
                                                      1201 Third Avenue, Suite 4900
10                                                    Seattle, WA 98101-3099
                                                      Telephone: 206.359.8000
11                                                    Facsimile: 206.359.9000
                                                      Email: KKruger@perkinscoie.com
12                                                             TAbbott@perkinscoie.com

13

14
15

16

17

18
19

20

21
22

23

24

25
26

                                                                               Perkins Coie LLP
      DEFENDANTS NATIONAL COLLEGIATE STUDENT
                                                                         1201 Third Avenue, Suite 4900
      LOAN TRUSTS’ CORPORATE DISCLOSURE
                                                                           Seattle, WA 98101-3099
      STATEMENT (No. 2:20-cv-00680-RAJ) –2
                                                                             Phone: 206.359.8000
     148189141.1                                                              Fax: 206.359.9000
                   Case 2:20-cv-00680-RAJ Document 25 Filed 05/12/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify under the penalty of perjury under the laws of the United States that on
 3   the date below, I electronically served the foregoing with the Clerk of the Court using the
 4   CM/ECF system, which will send notification of such filing to all counsel of records.
 5            DATED at Seattle, Washington this 12th day of May, 2020.
 6

 7                                                          /s/ Kate Johnson
                                                            Kate Johnson, Legal Practice Assistant
 8

 9

10

11

12

13

14
15

16

17

18
19

20

21
22

23

24

25
26

                                                                                 Perkins Coie LLP
      DEFENDANTS NATIONAL COLLEGIATE STUDENT
                                                                           1201 Third Avenue, Suite 4900
      LOAN TRUSTS’ CORPORATE DISCLOSURE
                                                                             Seattle, WA 98101-3099
      STATEMENT (No. 2:20-cv-00680-RAJ) –3
                                                                               Phone: 206.359.8000
     148189141.1                                                                Fax: 206.359.9000
